Citation Nr: 0607466	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  99-11 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma to include seizures.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to April 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which found that new and material 
evidence had not been received to reopen the previously 
denied claims of service connection for head trauma and 
seizures, and a low back disorder.  Additionally, this rating 
decision denied service connection for PTSD.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2002, a transcript of 
which is of record.

By a December 2002 decision, the Board found that new and 
material evidence had been received to reopen the previously 
denied claims, but that additional development was necessary 
regarding the underlying service connection claims.  The 
Board initially undertook this development pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3.104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Accordingly, in 
October 2003 the Board remanded the case for completion of 
the additional development to include medical examinations.  
The case has now been returned to the Board for further 
appellate consideration.

With the exception of the low back claim, the Board finds 
that the October 2003 remand directives have been 
substantially complied with.  As such, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998) for the seizure and PTSD claims.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that the prior remand 
directives have not been satisfied with respect to the low 
back claim.  Accordingly, this claim will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran experienced a seizure during active service.  
However, he does not have any current residuals of this 
trauma to include recurrent seizures.

3.  Although the veteran has a competent medical diagnosis of 
PTSD, there is no credible supporting evidence to corroborate 
his report of in-service stressors upon which this diagnosis 
was based.


CONCLUSION OF LAW

Service connection is not warranted for residuals of head 
trauma and seizures, nor for PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.301, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Further, this law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  Further, 
this law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, VA did provide the veteran 
with letters which meet the notification requirements of the 
VCAA, including correspondence sent by the Board in May 2003 
and by the AMC in May and November 2004.  Taken together, 
this correspondence noted the issues on appeal, addressed the 
requirements for a grant of service connection, detailed the 
development VA had undertaken in this case, requested 
additional information regarding his purported stressors, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision and the March 
1999 Statement of the Case (SOC), as well as various 
Supplemental SOCs (SSOC), which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, a June 2005 SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The Board also notes that attempts were 
made to verify the veteran's purported stressor(s).  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As stated in the Introduction, he had the opportunity to 
present evidence and argument in support of his claim at a 
July 2002 Board hearing.  Further, VA has assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with the SOC and the SSOCs which 
informed them of the laws and regulations relevant to the 
veteran's claims.  Moreover, he was accorded examinations 
which addressed both his seizure and PTSD claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

I.  Head Trauma and Seizures

The veteran has contended, to include at his July 2002 
hearing, that he sustained head trauma as a result of a 
seizure that occurred while on active duty.  He has intimated 
that he has experienced recurrent headaches since this 
trauma, and that he has been on anti-seizure medication.

Service medical records dated in February 1986 confirm that 
the veteran experienced a witnessed generalized tonic clonic 
convulsion, which lasted for 3 to 5 minutes and was followed 
by several minutes of postical confusion.  During the episode 
he sustained some oral trauma, and reported a very brief 
period of loss of vision immediately prior to the loss of 
consciousness, but remembered nothing after that.  He denied 
previous episodes of loss of consciousness or seizure, or 
significant head injuries.  However, he also reported that he 
only slept one hour the night prior to the seizure, he had a 
history of excessive alcohol use and had been on Antabuse in 
the past.  Moreover, he admitted to drinking heavily at some 
point in the 2 to 3 days prior to admission, but claimed that 
he could not remember exactly when this was.  Also, that 
morning, several hours before the seizure, he had taken a 
dose of an unknown medication which he called speed.  A CT 
scan conducted of the head was normal.  Overall assessment 
was generalized seizure, etiology probably multifactorial, 
including sleep deprivation, use of stimulant and withdrawal 
of alcohol.  Further, it was opined that it did not appear 
the seizure was a case of familial or idiopathic epilepsy.  
There was no discharge medications.

The service medical records contain no subsequent findings of 
additional seizures, nor treatment for recurrent headaches or 
any other residuals from the February 1986 incident.

The post-service medical records do not appear to contain 
findings of recurrent headaches and/or seizures as a result 
of in-service head trauma and/or the seizure.  Granted, a May 
to June 1986 VA hospitalization report reflects that he 
reported a history of one seizure during service while on 
Dexedrine and alcohol.  He also reported a history of in-
service seizure and resulting head trauma on an April 1994 VA 
spine examination.  Additionally, a November 1994 VA 
hospitalization report includes a diagnosis of alcoholic 
withdrawal seizures.  However, these seizures were not 
related to in-service head trauma/seizure.

In accord with the Board's remand directives, the veteran 
underwent a November 2004 VA neurological examination for the 
purpose of determining whether he has a current disability 
due to the in-service seizure.  The examiner noted that the 
veteran's medical records had been reviewed, summarized the 
medical conditions for which the veteran had received 
treatment, and summarized the veteran's history of alcohol 
and recreational drug use.  Following examination, the 
examiner concluded that the veteran presented with a history 
of one-time seizure, which seemed to have been a provoked 
seizure given the veteran's history that he had been using 
recreational drugs at that time.  The examiner noted that 
there had been no seizures over a period of approximately 18 
years.  Moreover, the examiner noted that neurological 
examination was within the broad limits of the normal range.  
In addition, the examiner noted that he informed the veteran 
that given the limited data available a definitive diagnosis 
could not be made with regards to the etiology of the 
seizures, but that a provoked seizure seemed a reasonable 
working diagnosis at this time.

Based on the conclusions of the November 2004 VA neurological 
examination, as well as the lack of any such findings in the 
medical treatment records, the Board finds that the veteran 
has no current residuals of the in-service seizure, to 
include any head trauma that occurred as a result thereof.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board further notes that even if it were to determine 
that he does have current residuals from the in-service 
seizure, it appears that he would still not be eligible for 
service connection for such a disability.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

As detailed above, the February 1986 service medical records 
reflect that the in-service seizure was due to recreational 
drug use and alcohol withdrawal.  While the records also 
indicate sleep deprivation was a contributing factor, the 
record intimates that this deprivation itself may have been 
due to his illicit drug and alcohol use.  Both the May to 
June 1986 VA hospitalization report and the November 2004 VA 
neurological examination supports this conclusion.

Under the law, for claims filed after October 21, 1990 - as 
is the case here - service connection may not be granted when 
a disability is the result of the veteran's abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301.  Thus, even 
if the veteran did have a current seizure disorder and/or 
other residuals of the purported in-service incident, his 
claim would still be denied.


II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Initially, the Board notes that the service medical records 
do not appear to contain any diagnoses of an acquired 
psychiatric disorder, to include PTSD.  Although the May to 
June 1986 VA hospitalization report includes treatment for 
drug and alcohol use, the first competent medical findings of 
an acquired psychiatric disorder appears to be in 1994, 
approximately 8 years following the veteran's separation from 
service.  In fact, the veteran himself testified at the July 
2002 Board hearing that he received treatment for depression 
in 1994, and that he received no treatment from 1986 until 
1990.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition).

With regard to the long evidentiary gap in this case between 
active service and the earliest psychiatric complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective findings in the competent medical evidence of 
psychiatric problems is itself evidence which tends to show 
that a psychiatric disability did not have its onset in 
service or for many years thereafter.

The veteran has contended that he has PTSD primarily due to 
two purported stressors.  The first was sexual harassment 
from his sergeant.  The second stressor purportedly occurred 
in July 1985 while he was on leave.  He reported that he met 
a man at a bar who invited him to a party, but when he got to 
the location of this party no one was there, the man pulled a 
gun on the him (the veteran) and forced him to perform a sex 
act.  Further, he indicated that he was absent without leave 
(AWOL) as a result of this incident.

Thus, as detailed above, the veteran does not contend that he 
currently has PTSD due to combat.  When a claimant did not 
engage in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Board acknowledges that the record contains competent 
medical evidence diagnosing the veteran with PTSD attributed 
to his account of what occurred during service.  For example, 
he was accorded a VA psychiatric examination in May 2004, at 
which he reported, in part, that started drinking alcohol and 
smoking marijuana at age 14, that his drinking increased 
after high school, that he was arrested for driving under the 
influence (DUI) twice and marijuana possession once, but was 
only charged for one DUI and received one year probation.  He 
also reported one event that was especially traumatic in 
childhood; the unsolved rape and murder of his sister when he 
was age 16.  In addition he reported that his father had 
several "nervous breakdowns" during his childhood.  
Further, he related his account of his purported in-service 
stressors.  Diagnoses following examination and psychological 
testing included PTSD, as well as recurrent major depressive 
disorder.  The examiner also commented that the veteran's 
family history of psychological problems coupled with the 
rape and murder of his sister may have contributed to his 
vulnerability to develop PTSD in relation to his military 
sexual trauma.  Also of importance, in the opinion of the 
examiner, was the overriding environment of sexual harassment 
that he experienced in the military.

The veteran underwent another VA psychiatric examination in 
December 2004, at which the examiner indicated that the 
claims file was available for review, and summarized relevant 
findings therein including the findings of the May 2004 VA 
examination report.  In addition, the examiner noted the 
veteran's account of his purported stressors.  Following 
examination, the examiner opined that the veteran did appear 
to have PTSD from the episode of sexual assault that he 
reported.  However, the examiner did not believe that the 
treatment from the veteran's sergeant would meet the 
criterion for PTSD, even if it was indeed sexual harassment 
which the examiner believed that it was.  

With respect to the purported episode of sexual assault, the 
examiner commented that he had no reason to question the 
genuineness of the veteran's report of this event.  The 
examiner further commented that it was in the nature of 
sexual attacks that they were generally unwitnessed, as was 
the case here.  Moreover, it was also common (and years ago 
was even more common) that they were not reported in a timely 
fashion.  The examiner stated that this was especially likely 
when the victim was male, and was particularly concerned that 
he might be subject to ridicule if the report was made.  In 
any event, the veteran's PTSD, while it appeared genuine, was 
by no means the only, or even the main component in his 
current mental health profile.  The examiner opined that the 
veteran's continuing problems with bipolar disorder seemed 
likely to be at least as important a determinant of his 
current psychiatric condition, and probably more so.

Thus, it appears that the determinant issue is whether there 
is corroborating evidence of the veteran's purported service 
stressors upon which his diagnosis of PTSD is based.  As the 
veteran has contended that he has PTSD due to a sexual 
assault that occurred during service, the Board acknowledges 
that 38 C.F.R. § 3.304(f)(3) provides that in such 
circumstances evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

The Board finds that there is no independent evidence to 
verify the veteran's account of any of the alleged in-service 
stressor(s).  For example, there is no indication of the 
reported sexual assault that occurred while the veteran was 
on active duty in either the service medical or personnel 
records.  Moreover, there are no contemporaneous records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians supporting 
this account.  In fact, an October 1998 statement from the 
U.S. Army Criminal Investigation Command reported that review 
of the criminal file indexes utilizing the information 
provided by the RO revealed no files responsive to the 
request.  Additionally, there does not appear to be any 
statements from family members, friends, acquaintances, 
fellow service members, or clergy from this period either.  

The Board further finds that the record does not reflect 
there was any behavioral changes on the part of the veteran 
following the time of the purported sexual assault in July 
1985.  While there are accounts of drug and alcohol abuse 
after this date, the record reflects that such behavior 
preceded the time of this purported stressor.  For example, 
the service records from the time of his enlistment, as well 
as his subsequent statements, reflects he had juvenile 
offenses for public intoxication, operating a motor vehicle 
under the influence, and that he experimented with marijuana 
prior to service.  Moreover, a February 1985 special court 
martial order reflects that he was found drunk on duty in 
October and December 1984, he was absent from his appointed 
place of duty in December 1984, and that he was AWOL in 
December 1984.  

The Board acknowledges that the veteran has asserted that he 
did not report the purported sexual assault that occurred 
while on active duty until many years later because of fear, 
and the statement of the December 2004 VA examiner supports 
this type of rationale.  Nevertheless, due to the lack of any 
corroborating evidence of the purported stressor(s), service 
connection is not warranted for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors, nor has he identified stressors which 
included incidents that happened to his entire unit.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for residuals of head trauma with 
seizures, as well as his PTSD claim, and they must be denied.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of head 
trauma to include seizures is denied.

Entitlement to service connection for PTSD is denied.



REMAND

In October 2003, the Board remanded the veteran's low back 
claim for an orthopedic examination.  Based on review of the 
entire medical record and the current examination, the 
examiner was to provide a medical opinion as to whether it 
was at least as likely as not that any current low back 
disability was related to the findings noted during the 
veteran's military service.  The claims file was to be sent 
to the veteran for review in conjunction with this 
examination.

The record reflects that the veteran was accorded a VA 
orthopedic examination in November 2004, at which he reported 
that he was employed as a chef during service which required 
him to be on his feet for many hours a day, that he developed 
low back pain and discomfort, that he was seen several times 
at medical dispensaries during the course of his tour of 
duty, and that he was treated primarily for sprains of his 
back.  Additionally, he reported that he had had recurrent 
intermittent pain in his low back since discharge.  In 
reviewing the findings by X-ray, and the history of recurrent 
low back pain in service, the examiner concluded that one 
must accept that there was more than likely a connection 
between his complaints during the veteran's tour of duty in 
the military present and his present difficulties with low 
back pain.

Thus, the November 2004 VA spine examiner provided a 
competent medical opinion relating the veteran's current low 
back disorder to active service.  However, as stated above, 
the examiner was to provide a competent medical opinion based 
upon a complete review of the entire medical record, the 
claims file was to be provided for review, and the opinion 
was to be based on the findings noted during service.  
Nothing indicates that the examiner reviewed the claims file, 
especially as the opinion is premised upon the veteran being 
treated for recurrent low back pain during service which was 
reportedly incurred from having to be on his feet for many 
hours a day as a chef.  Although the veteran's DD Form 214 
reflects that his primary military occupational specialty was 
that of a food service specialist, his service medical 
records do not appear to contain any findings indicative of 
treatment for recurrent low back pain and/or sprains.  As 
such, the opinion provided by the examiner does not appear to 
be in accord with the Board's remand directives.  
Consequently, the Board concludes that it has no choice but 
to remand the claim again to ensure compliance with the 
October 2003 remand directives.  See Stegall, supra.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran should scheduled for a VA 
orthopedic examination to determine the 
current nature and etiology of his low 
back disorder.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner must state that the claims 
folder was reviewed.  Following 
examination of the veteran, the examiner 
must provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the current 
low back disorder is casually related to 
any pertinent findings noted during 
service.

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in June 
2005, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


